  Case 17-13945            Doc 43    Filed 10/17/18 Entered 10/17/18 14:07:57        Desc Main
                                      Document     Page 1 of 10
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 17-13945
                                                  §
  MIGUEL LOPEZ                                    §
  JESHAVEL E LOPEZ                                §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $279,882.00             Assets Exempt:        $13,818.64
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $3,594.83           Without Payment:      $160,641.30

Total Expenses of
Administration:                   $1,278.05


        3)      Total gross receipts of $14,332.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $9,459.12 (see Exhibit 2), yielded net receipts of $4,872.88 from
the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 17-13945            Doc 43    Filed 10/17/18 Entered 10/17/18 14:07:57            Desc Main
                                      Document     Page 2 of 10

                                    CLAIMS           CLAIMS             CLAIMS             CLAIMS
                                  SCHEDULED         ASSERTED           ALLOWED              PAID
  Secured Claims
  (from Exhibit 3)                   $285,879.00            $0.00              $0.00             $0.00
  Priority Claims:
      Chapter 7 Admin.
      Fees and Charges                         NA      $1,278.05           $1,278.05         $1,278.05
       (from Exhibit 4)
      Prior Chapter Admin.
      Fees and Charges                         NA           $0.00              $0.00             $0.00
      (from Exhibit 5)
      Priority Unsecured
      Claims                                $0.00           $0.00              $0.00             $0.00
      (From Exhibit 6)
  General Unsecured
  Claims (from Exhibit 7)            $164,473.00      $67,925.13         $67,925.13          $3,594.83

    Total Disbursements              $450,352.00      $69,203.18         $69,203.18          $4,872.88

        4). This case was originally filed under chapter 7 on 05/03/2017. The case was pending
  for 17 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 10/02/2018                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
  Case 17-13945            Doc 43       Filed 10/17/18 Entered 10/17/18 14:07:57                      Desc Main
                                         Document     Page 3 of 10
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                           AMOUNT
                                                                        TRAN. CODE                        RECEIVED
2017 Federal Income Tax Refund                                            1224-000                         $14,332.00
TOTAL GROSS RECEIPTS                                                                                       $14,332.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

               PAYEE                                 DESCRIPTION                       UNIFOR              AMOUNT
                                                                                          M                   PAID
                                                                                        TRAN.
                                                                                        CODE
MIGUEL LOPEZ & JESHAVEL                 Funds to Third Parties                         8500-002             $9,459.12
LOPEZ
TOTAL FUNDS PAID TO                                                                                         $9,459.12
DEBTOR AND THIRD PARTIES


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT           UNIFORM                CLAIMS            CLAIMS   CLAIMS                 CLAIMS
NUMBER                            TRAN. CODE           SCHEDULED          ASSERTED ALLOWED                    PAID
              Bank Of The            4110-000              $41,197.00             $0.00           $0.00           $0.00
              West
              Fifth Third Bank       4110-000             $244,682.00             $0.00           $0.00           $0.00
TOTAL SECURED CLAIMS                                      $285,879.00             $0.00           $0.00           $0.00


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

       PAYEE               UNIFORM                   CLAIMS   CLAIMS                   CLAIMS               CLAIMS
                          TRAN. CODE              SCHEDULED ASSERTED                 ALLOWED                  PAID
David P. Leibowitz,          2100-000                         NA      $1,218.22           $1,218.22         $1,218.22
Trustee
David P. Leibowitz,          2200-000                         NA         $34.96             $34.96            $34.96
Trustee
Green Bank                   2600-000                         NA         $24.87             $24.87            $24.87
TOTAL CHAPTER 7 ADMIN. FEES AND                               NA      $1,278.05           $1,278.05         $1,278.05
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE

UST Form 101-7-TDR (10/1/2010)
  Case 17-13945             Doc 43   Filed 10/17/18 Entered 10/17/18 14:07:57        Desc Main
                                      Document     Page 4 of 10


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM        CLAIMS         CLAIMS   CLAIMS          CLAIMS
NUMBER                             TRAN. CODE   SCHEDULED       ASSERTED ALLOWED             PAID
     1        Quantum3 Group         7100-000        $813.00       $857.76      $857.76      $45.39
              LLC as agent for
     2        Quantum3 Group         7100-000        $400.00       $400.91      $400.91      $21.21
              LLC as agent for
     3        Discover Bank          7100-900       $4,876.00     $4,886.48    $4,886.48    $258.61
     4        Discover Bank          7100-900       $4,821.00     $4,717.97    $4,717.97    $249.69
     5        Capital One, N.A.      7100-900       $1,204.00     $1,204.12    $1,204.12     $63.73
     6        U.S. Bank              7100-900       $9,077.00     $8,894.66    $8,894.66    $470.74
              National
              Association
     7        U.S. Bank NA           7100-900      $13,687.00    $13,650.32   $13,650.32    $722.42
              dba Elan
              Financial Services
     8        American Express       7100-900       $1,982.00     $2,009.50    $2,009.50    $106.35
              National Bank
     9        PYOD, LLC its          7100-900      $11,014.00    $11,014.74   $11,014.74    $582.94
              successors and
              assigns as
              assignee
     10       PYOD, LLC its          7100-900      $11,000.00    $11,000.29   $11,000.29    $582.17
              successors and
              assigns as
              assignee
     11       PYOD, LLC its          7100-900       $3,604.00     $3,604.00    $3,604.00    $190.74
              successors and
              assigns as
              assignee
     12       Fifth Third Bank       7100-000       $5,684.00     $5,684.38    $5,684.38    $300.84
              Bankamerica            7100-000           $0.00         $0.00        $0.00      $0.00
              Barclays Bank          7100-000        $155.00          $0.00        $0.00      $0.00
              Delaware
              Barclays Bank          7100-000       $2,918.00         $0.00        $0.00      $0.00
              Delaware
              Bby/cbna               7100-000       $1,644.00         $0.00        $0.00      $0.00
              Bk Of Amer             7100-000       $9,431.00         $0.00        $0.00      $0.00
              Chase Card             7100-000       $2,136.00         $0.00        $0.00      $0.00
              Chase Card             7100-000       $8,353.00         $0.00        $0.00      $0.00
              Chase Card             7100-000      $12,355.00         $0.00        $0.00      $0.00
              Chase Card             7100-000       $9,091.00         $0.00        $0.00      $0.00
              Chase Card             7100-000       $5,636.00         $0.00        $0.00      $0.00
              Citi                   7100-000       $5,272.00         $0.00        $0.00      $0.00
              Royal                  7100-000      $18,854.00         $0.00        $0.00      $0.00
              Fishermen's, S.A.

UST Form 101-7-TDR (10/1/2010)
  Case 17-13945            Doc 43   Filed 10/17/18 Entered 10/17/18 14:07:57       Desc Main
                                     Document     Page 5 of 10

              De C.V. PMB
              Syncb/ashley          7100-000       $2,588.00        $0.00        $0.00      $0.00
              Homestore
              Syncb/care Credit     7100-000       $8,323.00        $0.00        $0.00      $0.00
              Syncb/care Credit     7100-000       $4,405.00        $0.00        $0.00      $0.00
              Syncb/dks             7100-000        $168.00         $0.00        $0.00      $0.00
              Syncb/gap             7100-000        $124.00         $0.00        $0.00      $0.00
              Syncb/tjx Cos Dc      7100-000        $496.00         $0.00        $0.00      $0.00
              Syncb/tjx Cos Dc      7100-000        $752.00         $0.00        $0.00      $0.00
              Thd/cbna              7100-000       $3,610.00        $0.00        $0.00      $0.00
TOTAL GENERAL UNSECURED CLAIMS                   $164,473.00   $67,925.13   $67,925.13   $3,594.83




UST Form 101-7-TDR (10/1/2010)
                                             Case 17-13945                 Doc 43    Filed 10/17/18
                                                                                                FORM 1Entered 10/17/18 14:07:57                                  Desc Main
                                                                                       Document     Page
                                                                            INDIVIDUAL ESTATE PROPERTY    6 of AND
                                                                                                       RECORD  10 REPORT                                                          Page No:    1              Exhibit 8
                                                                                                      ASSET CASES

Case No.:                     17-13945                                                                                                                  Trustee Name:                               David Leibowitz
Case Name:                    LOPEZ, MIGUEL AND LOPEZ, JESHAVEL E                                                                                       Date Filed (f) or Converted (c):            05/03/2017 (f)
For the Period Ending:        10/2/2018                                                                                                                 §341(a) Meeting Date:                       06/12/2017
                                                                                                                                                        Claims Bar Date:                            07/20/2018

                                  1                                                2                           3                                4                        5                                         6

                         Asset Description                                      Petition/              Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                      Unscheduled             (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                   Value                       Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

 Ref. #
1       5001 W WOLFRAM Chicago, IL - 60641-0000                                   $250,000.00                                  $0.00                                          $0.00                                            FA
        Cook County
2       Timeshare ROYAL FISHERMEN'S S.A. TIME                                          Unknown                                 $0.00                                          $0.00                                            FA
        SHARE 444 BRICKELL AVE STE 51 Miami,
        FL - 33131-0000 Miami-Dade County
        TIME-SHARE
3       2016 FORD EXPLORER                                                          $35,000.00                                 $0.00                                          $0.00                                            FA
Asset Notes:       updated per amended schedules 6/12/17
4       2007 HONDA ACCORD Mileage: 110000                                              $2,000.00                               $0.00                                          $0.00                                            FA
5       HOUSEHOLD GOODS AND FURNITURE                                                  $2,500.00                               $0.00                                          $0.00                                            FA
6       CLOTHES                                                                         $800.00                                $0.00                                          $0.00                                            FA
7       CHECKING CHASE XXXX1742 $ 40.00                                                 $500.00                                $0.00                                          $0.00                                            FA
        CHASE XXXX8917 $260.00 CHASE
        XXXX0570 $200.00
8       SAVINGS COMMUNUITY SAVINGS BANK                                                 $200.00                            $200.00                                            $0.00                                            FA
9       401(K) 401K                                                                    $2,700.64                               $0.00                                          $0.00                                            FA
10      2017 Federal Income Tax Refund                              (u)                   $0.00                          $4,872.88                                      $14,332.00                                             FA
Asset Notes:       Debtors' Pro-Rated Portion: $9,459.12


TOTALS (Excluding unknown value)                                                                                                                                                                  Gross Value of Remaining Assets
                                                                                   $293,700.64                           $5,072.88                                       $14,332.00                                       $0.00




     Major Activities affecting case closing:
      05/24/2018      2018 Reporting Period:
                      The Trustee intercepted Debtors' 2017 Federal Income Tax Refund, of which the Estate portion is $4,872.88.


                      The claims bar date is 7/20/18, after which, the case will be ready for TFR.
                                          Case 17-13945      Doc 43   Filed 10/17/18
                                                                                 FORM 1Entered 10/17/18 14:07:57                             Desc Main
                                                                        Document     Page
                                                             INDIVIDUAL ESTATE PROPERTY    7 of AND
                                                                                        RECORD  10 REPORT                                                     Page No:    2              Exhibit 8
                                                                                    ASSET CASES

Case No.:                  17-13945                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 LOPEZ, MIGUEL AND LOPEZ, JESHAVEL E                                                                      Date Filed (f) or Converted (c):            05/03/2017 (f)
For the Period Ending:     10/2/2018                                                                                                §341(a) Meeting Date:                       06/12/2017
                                                                                                                                    Claims Bar Date:                            07/20/2018

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

Initial Projected Date Of Final Report (TFR):   04/13/2019                  Current Projected Date Of Final Report (TFR):                                /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                             Case 17-13945               Doc 43  Filed 10/17/18
                                                                                            FORMEntered
                                                                                                    2       10/17/18 14:07:57                                  Desc MainPage No: 1                   Exhibit 9
                                                                                   Document       Page 8 of 10
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         17-13945                                                                                                    Trustee Name:                      David Leibowitz
 Case Name:                       LOPEZ, MIGUEL AND LOPEZ, JESHAVEL E                                                                         Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***2461                                                                                                  Checking Acct #:                  ******4501
Co-Debtor Taxpayer ID #:          **-***2462                                                                                                  Account Title:
For Period Beginning:             5/3/2017                                                                                                    Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                10/2/2018                                                                                                   Separate bond (if applicable):

       1                2                                3                                                 4                                                        5                6                       7

   Transaction       Check /                           Paid to/                    Description of Transaction                                  Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                             Tran Code            $                $


04/18/2018                     US Treasury                                  2017 Federal Income Tax Refund                                        *              $14,332.00                                  $14,332.00
                      {10}                                                  Estate Portion - 2017 Federal Income Tax              $4,872.88    1224-000                                                      $14,332.00
                                                                            Refund
                      {10}                                                  Debtors' Pro-Rated Portion - 2017 Federal             $9,459.12    1280-002                                                      $14,332.00
                                                                            Income Tax Refund
04/18/2018           3001      MIGUEL LOPEZ & JESHAVEL LOPEZ                Debtors' Pro-Rated Portion - 2017 Federal Income Tax               8500-002                                  $9,459.12               $4,872.88
                                                                            Refund
04/30/2018                     Green Bank                                   Bank Service Fee                                                   2600-000                                     $9.20                $4,863.68
05/31/2018                     Green Bank                                   Bank Service Fee                                                   2600-000                                     $7.84                $4,855.84
06/29/2018                     Green Bank                                   Bank Service Fee                                                   2600-000                                     $7.83                $4,848.01
09/18/2018           3002      David P. Leibowitz                           Trustee Expenses                                                   2200-000                                    $34.96                $4,813.05
09/18/2018           3003      David P. Leibowitz                           Trustee Compensation                                               2100-000                                  $1,218.22               $3,594.83
09/18/2018           3004      Quantum3 Group LLC as agent for              Claim #: 1; Amount Claimed: $857.76; Distribution                  7100-000                                    $45.39                $3,549.44
                                                                            Dividend: 5.29%;
09/18/2018           3005      Quantum3 Group LLC as agent for              Claim #: 2; Amount Claimed: $400.91; Distribution                  7100-000                                    $21.21                $3,528.23
                                                                            Dividend: 5.29%;
09/18/2018           3006      Discover Bank                                Claim #: 3; Amount Claimed: $4,886.48; Distribution                7100-900                                   $258.61                $3,269.62
                                                                            Dividend: 5.29%;
09/18/2018           3007      Discover Bank                                Claim #: 4; Amount Claimed: $4,717.97; Distribution                7100-900                                   $249.69                $3,019.93
                                                                            Dividend: 5.29%;
09/18/2018           3008      Capital One, N.A.                            Claim #: 5; Amount Claimed: $1,204.12; Distribution                7100-900                                    $63.73                $2,956.20
                                                                            Dividend: 5.29%;
09/18/2018           3009      US Bank National Association                 Claim #: 6; Amount Claimed: $8,894.66; Distribution                7100-900                                   $470.74                $2,485.46
                                                                            Dividend: 5.29%;
09/18/2018           3010      US Bank NA                                   Claim #: 7; Amount Claimed: $13,650.32; Distribution               7100-900                                   $722.42                $1,763.04
                                                                            Dividend: 5.29%;
09/18/2018           3011      American Express National Bank               Claim #: 8; Amount Claimed: $2,009.50; Distribution                7100-900                                   $106.35                $1,656.69
                                                                            Dividend: 5.29%;
09/18/2018           3012      PYOD, LLC its successors and assigns as      Claim #: 9; Amount Claimed: $11,014.74; Distribution               7100-900                                   $582.94                $1,073.75
                               assignee                                     Dividend: 5.29%;

                                                                                                                                              SUBTOTALS           $14,332.00         $13,258.25
                                             Case 17-13945               Doc 43  Filed 10/17/18
                                                                                            FORMEntered
                                                                                                    2       10/17/18 14:07:57                                Desc MainPage No: 2                    Exhibit 9
                                                                                   Document       Page 9 of 10
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          17-13945                                                                                                 Trustee Name:                         David Leibowitz
 Case Name:                        LOPEZ, MIGUEL AND LOPEZ, JESHAVEL E                                                                      Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***2461                                                                                               Checking Acct #:                      ******4501
Co-Debtor Taxpayer ID #:           **-***2462                                                                                               Account Title:
For Period Beginning:              5/3/2017                                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 10/2/2018                                                                                                Separate bond (if applicable):

       1                2                                3                                                 4                                                        5                 6                     7

   Transaction       Check /                          Paid to/                     Description of Transaction                                Uniform           Deposit          Disbursement             Balance
      Date            Ref. #                       Received From                                                                            Tran Code            $                   $


09/18/2018           3013      PYOD, LLC its successors and assigns as      Claim #: 10; Amount Claimed: $11,000.29; Distribution            7100-900                                     $582.17               $491.58
                               assignee                                     Dividend: 5.29%;
09/18/2018           3014      PYOD, LLC its successors and assigns as      Claim #: 11; Amount Claimed: $3,604.00; Distribution             7100-900                                     $190.74               $300.84
                               assignee                                     Dividend: 5.29%;
09/18/2018           3015      Fifth Third Bank                             Claim #: 12; Amount Claimed: $5,684.38; Distribution             7100-000                                     $300.84                  $0.00
                                                                            Dividend: 5.29%;

                                                                                             TOTALS:                                                              $14,332.00          $14,332.00                   $0.00
                                                                                                 Less: Bank transfers/CDs                                              $0.00               $0.00
                                                                                             Subtotal                                                             $14,332.00          $14,332.00
                                                                                                 Less: Payments to debtors                                             $0.00               $0.00
                                                                                             Net                                                                  $14,332.00          $14,332.00



                     For the period of 5/3/2017 to 10/2/2018                                                             For the entire history of the account between 04/18/2018 to 10/2/2018

                     Total Compensable Receipts:                              $4,872.88                                  Total Compensable Receipts:                                 $4,872.88
                     Total Non-Compensable Receipts:                          $9,459.12                                  Total Non-Compensable Receipts:                             $9,459.12
                     Total Comp/Non Comp Receipts:                           $14,332.00                                  Total Comp/Non Comp Receipts:                              $14,332.00
                     Total Internal/Transfer Receipts:                            $0.00                                  Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                         $4,872.88                                  Total Compensable Disbursements:                            $4,872.88
                     Total Non-Compensable Disbursements:                     $9,459.12                                  Total Non-Compensable Disbursements:                        $9,459.12
                     Total Comp/Non Comp Disbursements:                      $14,332.00                                  Total Comp/Non Comp Disbursements:                         $14,332.00
                     Total Internal/Transfer Disbursements:                       $0.00                                  Total Internal/Transfer Disbursements:                          $0.00
                                            Case 17-13945         Doc 43  Filed 10/17/18
                                                                                     FORMEntered
                                                                                             2      10/17/18 14:07:57                       Desc MainPage No: 3                    Exhibit 9
                                                                            Document      Page  10 of 10
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         17-13945                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       LOPEZ, MIGUEL AND LOPEZ, JESHAVEL E                                                       Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2461                                                                                Checking Acct #:                      ******4501
Co-Debtor Taxpayer ID #:         **-***2462                                                                                Account Title:
For Period Beginning:            5/3/2017                                                                                  Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               10/2/2018                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $14,332.00           $14,332.00                     $0.00




                     For the period of 5/3/2017 to 10/2/2018                                            For the entire history of the case between 05/03/2017 to 10/2/2018

                     Total Compensable Receipts:                       $4,872.88                        Total Compensable Receipts:                                 $4,872.88
                     Total Non-Compensable Receipts:                   $9,459.12                        Total Non-Compensable Receipts:                             $9,459.12
                     Total Comp/Non Comp Receipts:                    $14,332.00                        Total Comp/Non Comp Receipts:                              $14,332.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $4,872.88                        Total Compensable Disbursements:                            $4,872.88
                     Total Non-Compensable Disbursements:              $9,459.12                        Total Non-Compensable Disbursements:                        $9,459.12
                     Total Comp/Non Comp Disbursements:               $14,332.00                        Total Comp/Non Comp Disbursements:                         $14,332.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
